Martin, J.,

delivered the opinion of the court.
The defendants are appellants from a judgment on their four several promissory notes, given for the lease of a ferry across the Bayou Plaquemine for one year. They allege that said notes were given without consideration, inasmuch as the said ferry was under the control, and had actually been sold out to another person by the police jury of the parish of Iberville, within which, the town of Plaquemine and said ferry are situated.
This case turns upon the legality of the adjudication of the ferry by the corporation of the town of Plaquemine, to one of the defendants, and that of the police jury to one Maillan. Both these adjudications have been under consideration, in a case just decided of the police jury against Maillan et ah, wherein we concur in the opinion of the District Court, sustaining the adjudication of the police jury.
The adjudication by the corporation of the town of Plaque-mine, of the same ferry, was incidentally examined. We were not able to discover in the act of incorporation of said town, any thing which authorized, even by necessary implication, the municipal authorities to establish ferries.
Our learned brother in the District Court, has not favored us with any of the grounds on which he recognized their authority, but has contented himself with saying the law and the fact called for a judgment in favor of the plaintiffs.
It appears to us the district judge erred in sustaining the adjudication of the plaintiffs to the defendant Decaudine. 'There being no express or even implied authority in the act of incorporation to establish a ferry, and by the general law, this power is given to the police juries, the town of Plaque-mine was, consequently without authority or right to adjudicate this ferry to the defendant.
*590It is, therefore,'Ordered, adjudged .and decreed, that the judgment of the District Court be annulled, avoided and reversed, and that ours be for the defendants, with costs in both courts.